On Application por Rehearing.
(June 7, 1915.)
Richards, J.
The original opinion in this case, announced on February 23, 1915, having been by a divided court, and the application for rehearing having been thoroughly argued in briefs filed by counsel, we have given a re-examination to the questions involved. Such re-examination has not resulted in any different conclusion than that which was heretofore announced.
*281A majority of the court are of opinion that evidence of a custom, usage, habit or practice of using the guy wire as an additional support to workmen, generally followed and known to the defendant, or practiced for such length of time that it should by ordinary care have been known to it before the fatal injury, is competent evidence in this case. We understand that there is a material difference between custom and usage, habit or practice. Usage, as has been, well said, does not imply immemorial existence or general prevalence as does custom. In the consideration of this case we have not used the words usage or habit or practice as meaning the same thing as custom. General custom may itself come to have the force and effect of law. In many eases evidence of usage or habit or practice may be admissible to show whether the defendant has been guilty of negligence or the plaintiff guilty of contributory negligence. A good illustration of this is found in a decision by the circuit court in Lucas county, entitled The L. S. & M. S. Ry. Co. v. Botefuhr, Administrator, 10 C.C.(N.S.), 281; 20 C. D., 67. That decision was concurred in by all the judges sitting, namely, Haynes, Parker and Taggart, JJ., and was affirmed by the Supreme Court, without report, 78 O. S., 413. The syllabus and the opinion in the case, considered together, show the varying uses of the words custom and habit. It was held in that case that evidence of the habit or custom of -the conductor representing the company was admissible not only upon the question of whether the company was in the exercise of ordinary care, but also upon the question of whether the deceased, being aware of the custom and of the habit of the conductor, was guilty of contributory negligence or exercised ordinary care. Parker, J., in the course of the opinion, uses this language-.
“The evidence in the case, we should say, is hardly sufficient to establish a custom having the force of law, and perhaps not one having the force of an established and promulgated rule binding upon all employees of the company, at all times and places. But we think it is quite sufficient to show this habit in the performance of the work upon the part of this conductor and this trainman when working together in the making up of that train.” * * *
*282The court say this on page 71:
“As to the admissibility of evidence of this character we think there can be no question. ’ ’
And the court cite the following earlier decisions of this court establishing that doctrine; Care v. Pierce, 10 C. D., 711, affirmed without report, 61 O. S., 578, Pennsylvania Co. v. Mahoney, 12 C. D., 366.
It is said in 12 Cyc., 1079, that, “What is negligence and what is due care may depend, upon the customs and habits of people in the same place and under similar circumstances.” We suppose it to be well established law that custom or usage can not excuse or justify a negligent act, but may be evidence on the question whether the act was negligent; or, to put the same thing in other phraseology, what usually is done may be evidence of what ought to be done, but what ought to be done is fixed by a standard of reasonable prudence, whether it is usually complied with or not. Of course, the ultimate question in this case was as to whether, under the issues made in the pleadings, the defendant was guilty of negligence, and the existence or non-existence of the claimed custom or practice was only material in so far as it bore on the question of whether it had or had not failed to exercise ordinary care.
In view of the failure to comply with the workmen’s compensation law, the question of the contributory negligence of the deceased may not be important, but the principle applies equally to the claimed negligence of the defendant company.
A majority of the court are of opinion that the application for a rehearing must be denied.
Chittenden, J., concurs.